332 F.2d 371
In the Matter of MURTA, APPLETON CO., Bankrupt.Roland J. Christy, Appellant.
No. 14706.
United States Court of Appeals Third Circuit.
Argued April 20, 1964.
Decided April 30, 1964.

Appeal from the United States District Court for the Eastern District of Pennsylvania, Thomas J. Clary, Chief Judge.
Roland J. Christy, Philadelphia, Pa., for appellant.
Bertram Bennett, Philadelphia, Pa. (Jenkins, Bennett & Jenkins, Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, FORMAN and SMITH, Circuit Judges.
PER CURIAM:


1
On review of the record we find no error. The Order of the District Court will be affirmed for the reasons therein stated.